Name: Commission Regulation (EC) No 45/1999 of 11 January 1999 amending Council Directive 70/524/EEC concerning additives in feedingstuffs as regards withdrawal of the authorisation of certain additives belonging to the group of coccidiostats and other medicinal substances
 Type: Regulation
 Subject Matter: food technology; NA;  health;  agricultural activity
 Date Published: nan

 Avis juridique important|31999R0045Commission Regulation (EC) No 45/1999 of 11 January 1999 amending Council Directive 70/524/EEC concerning additives in feedingstuffs as regards withdrawal of the authorisation of certain additives belonging to the group of coccidiostats and other medicinal substances Official Journal L 006 , 12/01/1999 P. 0003 - 0003COMMISSION REGULATION (EC) No 45/1999 of 11 January 1999 amending Council Directive 70/524/EEC concerning additives in feedingstuffs as regards withdrawal of the authorisation of certain additives belonging to the group of coccidiostats and other medicinal substances THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by Regulation (EC) No 2821/98 (2), and in particular Article 9g(3)(a) thereof,Whereas coccidiostats and other medicinal substances included in Annex I to Directive 70/524/EEC prior to 1 January 1998 are provisionally authorised as from 1 April 1998 and transferred to Chapter I of Annex B with a view to their re-evaluation as additives linked to a person responsible for putting them into circulation;Whereas the Commission must withdraw provisional authorisations for coccidiostats and other medicinal substances for which there have been no new applications for authorisation before 1 October 1998 accompanied by a monograph and identification note addressed by the person responsible for the dossier on the basis of which the former authorisation was granted or by his successor or successors, via the Member State acting as rapporteur, to the Commission;Whereas no such applications have been addressed to the Commission for the coccidiostats and other medicinal substances arprinocide, dinitolmide and ipronidazole; whereas the requirements of Directive 70/524/EEC have not therefore been met and the authorisations granted to those additives should be withdrawn and their entries deleted from Chapter I of Annex B to that Directive;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS REGULATION:Article 1 The inscriptions in Annex B Chapter I to Directive 70/524/EEC of the following substances belonging to the group of coccidiostats and other medicinal substances are hereby deleted:- arprinocide,- dinitolmide,- ipronidazole.Article 2 This Regulation shall enter into force on 30 September 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 270, 14. 12. 1970, p. 1.(2) OJ L 351, 29. 12. 1998, p. 4.